DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 8 and 13. Claims 1-14 are pending. Claims 1-7 are withdrawn from consideration by restriction. 
The amendments to the claims have overcome the claim objections of record.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See rejections below for details. 
	The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn.
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details. 

Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the 103 rejections have been fully considered, but they are not persuasive.
Applicant has argued that the prior art of record does not teach or suggest the newly added steps of amended claim 8. In particular, Applicant has argued that the combination of Sulzbach and Martel fails 
Sulzbach teaches a container positioned between the dispersing device 5 and the mixing head in the form of device 7. Therefore, Sulzbach teaches the newly added steps of supplying the homogenized liquid polymer blend to a container, and providing the homogenized liquid polymer blend to a processing station via a pipe connected to the container. See 103 rejection of claim 8 below for details.
In view of the above, Examiner maintains that the claims are obvious over the combination of Martel and Sulzbach. See 103 rejections below for further details. 

	The following are new claim interpretations necessitated by amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Such claim limitation(s) is/are: “the processing station” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “processing station” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “station” coupled with functional language “processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The container 32 is connected to processing stations for the polyol compound via a flow pipe 40, said processing stations each being allocated to a foaming tool for producing a plastic frame of a sliding roof lid, and an isocyanate being added to the polyol compound in the processing stations in order to form a polyurethane system,” (Page 5 Lines 28-31).
Accordingly, the claimed “processing station” has been interpreted as a foaming tool, as well as equivalents thereof.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a “step of stirring the liquid polymer blend in the container after the degassing.” It is unclear what is required by the language specifying that the step of stirring the liquid polymer blend in the container occurs “after the degassing”.
It is clear that the step of stirring occurs after the step of degassing because the step of stirring necessarily occurs after the step of supplying the homogenized liquid to the container, which as specified in claim 1, occurs after the steps of aerating and homogenizing, which occur in sequence following the degassing step.
While the stirring step does occur after the degassing step, it occurs directly flowing the step of supplying the homogenized liquid polymer blend to the container. Thus, it would be more accurate to say that the stirring step occurs “after the supplying”. 
It is unclear what is required by the inclusion of the language specifying that the stirring takes place in the container after the degassing step in particular.
Applicant should amend claim 12 to clarify as appropriate. 

	The following are new rejections, necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel (US 2003/0233937) in combination with Sulzbach et al. (US 5,521,224), hereafter referred to as Sulzbach.
With regard to claim 8: Martel teaches a method of preparing a liquid polymer (polyol) blend (abstract), the method comprising steps of: 
	Degassing (deaerating) the liquid polymer (polyol) blend, i.e. using vacuum centrifuge 300 (Figure 1, abstract, paragraphs [0025]-[0030]).
	Martel does not explicitly teach steps of aerating the degassed liquid polymer blend with an additive gas, homogenizing the liquid polymer blend provided with the additive gas, supplying the homogenized liquid polymer blend to a container, and providing the homogenized liquid polymer blend to a processing station via a pipe connected to the container.

Sulzbach teaches a method and apparatus for producing polyurethane slabstock foam (abstract, Column 1 Lines 5-10), the method comprising: 
Aerating a liquid polymer (polyol) with an additive gas using gas introduction control valve 6 (Figure 2, Column 3 Lines 1-24);
Homogenizing the liquid polymer (polyol) provided with the additive gas, i.e. dispersing the additive gas in the liquid using dispersing device 5 (Figure 2, Column 3 Lines 1-24, Column 2 Lines 38-50);
Supplying the homogenized liquid polymer blend to a container (device) 7 (Figure 2, Column 3 Lines 1-24);
Providing the homogenized liquid polymer blend to a processing station (mixing head) 1 via a pipe connected to the container 7 (Figure 2, Column 3 Lines 1-24). Note: The mixing head 1 is used to produce a polyurethane foam (Abstract, Column 1 lines 1-10, Examples 1 and 2). Therefore, said mixing head 1 qualifies as a foaming tool, thus meeting the limitations of the processing station as interpreted under 112(f) (see 112(f) interpretations above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of Martel and Sulzbach, i.e. by feeding the degassed liquid polymer (polyol) blend of Martel to the slabstock polyurethane-foam manufacturing method of Sulzbach, such that: the degassed liquid polymer (polyol) blend is aerated with an additive gas using the gas introduction control valve 6 of Sulzbach; the liquid polymer (polyol) provided with the additive gas is homogenized using the dispersing device 5 of Sulzbach; the homogenized liquid polymer blend is supplied to the container 7 of Sulzbach; and the homogenized liquid polymer blend is provided to the processing station (mixing head) 1 of Sulzbach via a pipe connected to the container 7, in order to utilize the liquid polymer blend of Martel as feedstock for slabstock polyurethane-foam manufacturing, as is explicitly suggested by Martel.
With regard to claim 10: In combined Martel and Sulzbach, the degassing takes place in a vacuum ventilator, i.e. a vacuum centrifuge 300 which vents (exhausts) to the atmosphere 356 (Martel: Figure 1, paragraph [0026]).
With regard to claim 11: Combined Martel and Sulzbach further includes steps of controlling the introduction of additive gas to the liquid polymer blend as a function of the volume of the liquid polymer blend, i.e. by controlling the gas introduced to within a range of between 0.05 and 2 volume % (under normal conditions), based on the quantity of polyol introduced (Sulzbach: Column 2 Line 31-50, Column 3 Lines 1-27). Combined Martel and Sulzbach further includes a metering pump 3 for introducing liquid polymer blend (polyol) (Sulzbach: Column 2 Line 31-50, Column 3 Lines 1-27). It is understood that metering pumps feed a precise volume of liquid in a specified period, thus providing an accurate volumetric flow rate. Therefore, although it is not explicitly taught, it is understood that combined Martel and Sulzbach includes steps of: measuring a volume flow of the liquid polymer blend after the degassing step, i.e. using metering pump 3, determining an amount of the additive gas as a function of the measured volume flow of the liquid polymer blend, the amount of gas being in a range of between 0.05 and 2 volume %, and adding the amount of determined additive gas via control valve 6 (Sulzbach: Column 2 Line 31-50, Column 3 Lines 1-27).
In the alternative, i.e. if combined Martel and Sulzbach do not implicitly include such a step, said step are strongly suggested by the explicit teachings by Sulzbach that introduction of gas is controlled on the basis of the volume of polyol present. If such a step were not already present in combined Martel and Sulzbach, it would be obvious to one of ordinary skill in the art before the effective filing date to modify combined Martel and Sulzbach by adding step(s) of measuring a volume flow of the liquid polymer blend after the degassing step, i.e. using metering pump 3, determining an amount of the additive gas as a function of the measured volume flow of the liquid polymer blend, the amount of gas being in a range of between 0.05 and 2 volume %, and adding the amount of determined additive gas via control valve 6, in order to control the amount of gas introduced on the basis of volume of Polyol present, as is desired by Sulzbach.
Combined Martel and Sulzbach do not explicitly teach measuring a mass flow rate of the liquid polymer blend and determining the amount of gas introduced as a function of the measured mass flow 
Based on the well-understood principle that mass correlates predictably with volume, i.e. by density, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify combined Martel and Sulzbach by determining the amount of gas added as a function of mass rather than as a function of density, i.e. by carrying out steps of measuring a mass flow of the liquid polymer blend after the degassing step, determining an amount of the additive gas as a function of the measured mass flow of the liquid polymer blend, and adding the amount of determined additive gas via control valve 6, in order to predictably control the amount of gas introduced on the basis of the amount of Polyol present.
With regard to claim 12: Combined Martel and Sulzbach does not explicitly teach a step of stirring the liquid polymer bend in the container after the degassing.
However, Sulzbach does teach that the container (device) 7 is used to introduce additional additives, fillers, and the like to the liquid polymer blend (Figure 2, Column 3 Lines 1-24). A person having ordinary skill in the art would be motivated to stir the liquid polymer blend in the container during the addition of such additional additives, fillers, and the like, as stirring is well understood to achieve more complete mixing than would be possible in the absence of stirring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Martel and Sulzbach by adding a step of stirring the liquid polymer bend in the container 7 after the degassing, in order to achieve more complete mixing of additional additives, fillers, and the like added to the liquid polymer blend in the container. 
With regard to claim 13: In combined Martel and Sulzbach, the liquid polymer blend comprises a polyol suitable for use in the production of a polyurethane system (polyurethane foam) (Martel: Figure 1, abstract, paragraphs [0025]-[0030]; Sulzbach: Figure 1, abstract, Column 1 Lines 5-10, Column 3 Lines 1-24).
With regard to claim 14: In combined Martel and Sulzbach, the additive gas may be air (Sulzbach: Column 2 Lines 38-50). It is understood that air comprises a small amount of carbon dioxide.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel in combination with Sulzbach, as applied to claim 8 above, and in further view of Day (US 3,807,703).
With regard to claim 9: Combined Martel and Sulzbach do not explicitly teach that the homogenizing step takes place in a colloid mill.
However, in combined Martel and Sulzbach, the homogenizing step (dispersing) is taught to take place in a dynamic mixer with high shearing forces to ensure the effective homogenization (dispersing) of the additive gas (Column 2 Lines 7-14). 
Day teaches an apparatus for mixing and emulsifying a multicomponent liquid mixture (abstract), wherein the apparatus may function as a colloid mill (Figure 1, Column 4 Lines 1-30). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify combined Martel and Sulzbach in view of Day by replacing the high shear dynamic mixer with another prior art mixing device, i.e. a colloid mill, in order to provide a predictably functional means for homogenizing, i.e. dispersing, the additive gas in combined Martel and Sulzbach

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772